___________

                                      No. 95-3534
                                      ___________

Donald G. Tucker,                          *
                                           *
              Appellant,                   *
                                           *
     v.                                    *   Appeal from the United States
                                           *   District Court for the
Shirley S. Chater,                         *   Eastern District of Arkansas
Commissioner, Social Security              *
Administration,                            *
                                           *   [UNPUBLISHED]
              Appellee.                    *


                                      ___________

                      Submitted:      April 8, 1996

                           Filed:     April 29, 1996
                                      ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Donald     G.   Tucker   filed    applications    with   the   Social   Security
Administration seeking Title II Disability Insurance Benefits and Title XVI
Supplement Security Income pursuant to 42 U.S.C. § 401 et seq.           The Social
Security Administration denied his applications at each stage of the
administrative process.       After Tucker exhausted all of his administrative
remedies, he sought judicial review in federal district court.                    The
                1
district court granted the Commissioner's motion for summary judgment and
denied that of Tucker.     On appeal Tucker argues that the administrative law
judge improperly discredited his subjective complaints of pain and did not
consider his speech problems, erred in posing the hypothetical




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, presiding by consent of
the parties. 28 U.S.C. § 636(c).
question to the vocational expert, and failed to credit the testimony of
his treating physician.   He asserts that there is not substantial evidence
to support the Commissioner's decision to deny him benefits.         After
carefully reviewing the record and considering the arguments raised orally
and in writing, we conclude that there is substantial evidence in the
record as a whole to support the Commissioner's decision.   The judgment in
favor of the Commissioner is affirmed on the basis of the district court's
opinion.   See 8th Cir. R. 47B.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-